Citation Nr: 1826588	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-44 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, type II. 



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Counsel





INTRODUCTION


The Veteran served on active duty from January 1971 to January 1973 and from March 2003 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service connection for diabetes mellitus, type II; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the October 2004 denial regarding denied service connection for diabetes mellitus, type II, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision, which denied the Veteran's claim of service connection for diabetes mellitus, type II, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of service connection for diabetes mellitus, type II.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The Board notes that 38 C.F.R. § 3.159(c)(4), concerning circumstances where a VA examination is "necessary," is applicable to a claim to reopen a finally adjudicated claim, as here, only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).

II. Analysis

The Veteran's claim for service connection for diabetes mellitus, type II, was denied by the RO in an October 2004 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records which contained a physical evaluation board proceeding, dated in March 2004, that indicated that the Veteran's diagnosed diabetes mellitus, type II, was neither service-incurred nor permanently aggravated by his military service.  A post-service VA examination, dated in September 2004, was also of record.  The examination report shows that the VA examiner opined that the Veteran had not suffered any aggravation of his underlying condition secondary to military service.  In its rating decision, the RO noted that there was no evidence showing permanent aggravation or worsening as a result of service.  The Veteran did not perfect an appeal to the rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2004 rating decision became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is "new" if it has not been previously submitted to agency decisionmakers and is "material" if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2012, the Veteran submitted a request to reopen the claim.  The evidence associated with the claims file since the October 2004 rating action includes the Veteran's claim and VA treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

Based on a review of the entire record, however, the Board finds that the new evidence added to the record is not material, as it does not relate to a previously unestablished fact necessary to substantiate the claim.  While the medical records added to the claims file show treatment for diabetes mellitus, the records do not provide any competent evidence regarding whether the Veteran's diabetes mellitus, type II, was aggravated by, or in any other way etiologically related to, his active duty service.  The evidence is cumulative and redundant of the evidence already associated with the Veteran's claims file in conjunction with the previous claim, insofar as it reflects only his contentions and his current diagnosis, already established of record as of October 2004.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar of Shade for reopening a claim.  The record still lacks sufficient evidence, medical or lay, demonstrating a relationship between the Veteran's diabetes mellitus, type II, and his active service.  

As such, the Board finds that new and material evidence has not been received to reopen the claim, and the appeal is denied.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II, the appeal is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


